Title: To James Madison from the Republican Meeting of Pittsfield, Vermont, [4 July] 1809
From: Republican Meeting of Pittsfield, Vermont
To: Madison, James


[4 July 1809]
At a meeting of a part of the Inhabitants of the Town of Pittsfield in the County of Rutland & state of Vermont, July 4th. 1809. to commemorate the Independence of the United States of America; said Inhabitants then agreed & voted to offer the following Address to the President of sd. states, & also directed who should sign the same.
Dear sir.
While you stand encircled with merited honours, liberrally confered on you from many thousands of your fellow men, you will condescend to notice a fractional part, who wish to join the friendly throng in every thing laudable, & whose feeble powers have been exerted in all prudent measures to place you where you are, on the Summit of Power over the most favourd people on Earth; there, with Joy & gladness we see you; while foreign Invaders are yielding, domestick Partisans uniting, Justice & Virtue prevailing, the Veil of delusion wearing off, Peace & Friendship gaining Victory, Faction, Tumult & Discord dying, & pale-faced Envy shrinking back to hide itself: A flowery scene, which may not always last.
While we are thus addressing you, with adding our sincere wishes, that under the peculiar & propitious care of that all governing Providence, who, can never err, you may always be directed to know & do what is right; we may not forget your late Predecessor, Mr. Jefferson, our long tried—faithful, & well beloved Friend: the Sage, Philosopher—celebrated Statesman, & universal friend to the Rights of man, & who, with the glorious Washington, were two of the principal Founders of our invaluable Independence; & who, also, in our opinion has been honestly striving ever since, to support & maintain inviolate, all the Rights & immunities thereunto belonging; notwithstanding the raging tempest of detraction pointed against him, from a small part of our Citizens, whose sordid souls are never at peace with reasonable things. Gratitude, that precious Boon of heavenly birth demands of us, an honourable remembrance of the late Congress of our united states, meaning the majority of all its branches, who, amidst numerous & complicated evils, & dangers at home & abroad, with immovable firmness, like Rocks that brave the main, took their rightful stand there, with wisdom and prudence to guard against & ward off, both the horrors of a cruel War, & the shameful consequence of an ignominious peace.
We shall now close our address by granting honour & praise Justly due to the highest order, of human power on a free System, Viz: to our Sovreign Lord, the People; whose polar strength sustains the whole; & whose wisdom, & Virtue; so long contested, & called insufficient to support a free Government, have been solemnly called to action, compelled to a trial, put to the test, weighed in the Ballance & happily decided: And all this under the gloom & pressure of as many fabricated, destestable embarrassments as depravity could invent.
With the highest Sentiments of esteem, we are your most obedient, & very humble servants,
Zebedee SproutAleisha GrossmanStephen Holt.
(Signed by order.)

